DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  both claims conclude with the limitation “an attachment system configured to be removably secured to the lighting support device to a body or frame of the incubating device.”  This is a run-on sentence, and should be rephrased as – an attachment system configured to removably secure the lighting support device to a body or frame of the incubating device-- or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 15 (and therefor all claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a exactly the same plane.  If that is the intended interpretation, then it is not supported by the disclosure.  Just as the applicant asserts that the horizontal support members of Coleman are to the left of the vertical support members (when viewed from the side, as in Coleman figure 11), the same must be true of the current invention.  For the purposes of this action, these claims will be interpreted to state that the components lie substantially in a single plane, i.e. put together they form a substantially two-dimensional component, but do not actually only occupy one geometrical plane in space.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 2 recites “a substrate having driving circuitry and lighting elements thereon in a single plane.”  It is unclear if this “single plane” is the same “single vertical plane” recited in parent claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Coleman US 4,378,758.
Regarding claim 1, Coleman discloses a lighting support device for an incubating device of a commercial hatchery, the lighting support device comprising: 
vertical support members; 
horizontal support members secured to the vertical support members and arranged to form a single vertical plane; 
a plurality of lighting devices 46 secured to the lighting support device in parallel spaced relation, and arranged in the single vertical plane formed by the vertical support members and the horizontal support members; and 
an attachment system configured to removably secure the lighting support device to a body or frame of the incubating device 40 containing a plurality of eggs. Note that the lightening support device must be attached somehow, and any attachment can be removed.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Horizontal Support Members)][AltContent: textbox (Vertical Support Members)]
    PNG
    media_image1.png
    600
    386
    media_image1.png
    Greyscale

Figure 1- Coleman Figures 9-11
If applicant does not agree that the vertical support members, the horizontal support members and the plurality of lighting devices are arranged in a single vertical plane, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to recess the lighting elements and support members into a single plane in order to save space or make the device easier to handle and move, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.
Regarding claim 5, Coleman discloses/teaches the invention as claimed as detailed above with respect to claim 1. Coleman also teaches that the plurality of lighting devices 46 are evenly spaced.
Regarding claim 7, Coleman discloses/teaches the invention as claimed as detailed above with respect to claim 1. Coleman also teaches that the lighting support device is of one-piece construction (at least when it is assembled).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device as one piece in order to strengthen the device or simplify handling, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 35, Coleman discloses/teaches the invention as claimed as detailed above with respect to claim 1. Coleman also teaches that the plurality of lighting devices are configured to emit light that is selected from the group comprising: a spectral output having a local peak of relative luminous power output within 15 nm of 450 nm (blue light), a spectral output having a local peak of relative luminous power output within 15 nm of 640 nm (pink or red light), and white light (Coleman figure 2).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the desired light wavelength in order to realize In re Aller, 105 USPQ 233.
Claims 6, 8, 9, 13-17, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 4,378,758 in view of Crabb US 7,473,008.
Regarding claim 6, Coleman discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Coleman does not teach that the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices. Crabb teaches a lighting support device 20 configured for attachment to a housing 17, wherein the lighting devices are sealed to prevent the ingress of water (column 7, lines 34-36).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman by making the lights watertight as taught by Crabb in order to ensure they are not damaged by contact with liquid.
Regarding claim 8, Coleman discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Coleman does not teach that the plurality of lighting devices comprise a substrate having driving circuitry and lighting elements thereon in a single plane.  Crabb teaches a lighting support device 20 configured for attachment to a housing 17, wherein the lighting devices comprise a substrate 30 having driving circuitry (PCB) and lighting elements 31 thereon in a single plane. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with LED lighting elements as taught by Crabb in order to use a self-contained, efficient light-producing unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with LED lighting elements as taught by Crabb in order to use a self-contained, efficient light-producing unit.
In re Japikse, 86 USPQ 70.
Regarding claim 9, Coleman discloses a lighting support device for an incubating device of a commercial hatchery, the lighting support device comprising: 
vertical support members; 
horizontal support members secured to the vertical support members and arranged to form a single vertical plane; 
a plurality of lighting devices 46 secured to the lighting support device in parallel spaced relation, and arranged in the single vertical plane formed by the vertical support members and the horizontal support members; and 
an attachment system configured to be removably secured to secure the lighting support device to a body or frame of the incubating device 40 containing a plurality of eggs. Note that the lightening support device must be attached somehow, and any attachment can be removed.
If applicant does not agree that the vertical support members, the horizontal support members and the plurality of lighting devices are arranged in a single vertical plane, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to recess the lighting elements and support members into a single plane in order to save space or make the device easier to handle and move, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Coleman does not teach that the attachment system is a bracket element secured to an individual horizontal support member of the plurality of horizontal support 20 configured for attachment to a housing 17, wherein the lighting device comprises a bracket element 22 secured to an individual horizontal support member of the device 20 and having a c-shaped body extending past a single vertical plane, and configured to provide a removable connection between the lighting support device and the housing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with a c-shaped attachment bracket as taught by Crabb in order to provide for easy and efficient attachment and detachment of the lighting support device.
Regarding claim 13, Coleman and Crabb teach the invention as claimed as detailed above with respect to claim 9. Coleman also teaches that the plurality of lighting devices 46 are evenly spaced.
Regarding claim 14, Coleman and Crabb teach the invention as claimed as detailed above with respect to claim 9.  Coleman does not teach that the plurality of lighting devices are sealed to prevent the ingress of water within the plurality of lighting devices. Crabb teaches a lighting support device 20 configured for attachment to a housing 17, wherein the lighting devices are sealed to prevent the ingress of water (column 7, lines 34-36).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman by making the lights watertight as taught by Crabb in order to ensure they are not damaged by contact with liquid.
Regarding claim 15, Coleman discloses a lighting support device for an incubating device of a commercial hatchery, the lighting support device comprising: 
vertical support members; 
horizontal support members secured to the vertical support members and arranged to form a single vertical plane; 
at least one lighting device 46 secured to the lighting support device, arranged in the single vertical plane formed by the vertical support members and the horizontal support members; 
the plurality of lighting elements configured to provide light; and an attachment system configured to be removably secured to the lighting support device to a body or frame of the incubating device 40 containing a plurality of eggs.  Note that the lightening support device must be attached somehow, and any attachment can be removed.
Coleman does not teach that the lighting device comprises a substrate disposed therein with driving circuitry electrically connected to a plurality of lighting elements on the substrate.  Crabb teaches a lighting support device 20 configured for attachment to a housing 17, wherein the lighting device comprises a substrate 30 disposed therein with driving circuitry (PCB) electrically connected to a plurality of lighting elements 31 on the substrate. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with LED lighting elements as taught by Crabb in order to use a self-contained, efficient light-producing unit.
Coleman also teaches that the plurality of lighting devices are configured to emit light that has a spectral output having a local peak of relative luminous power output within 15 nm of 640 nm (pink or red light, Coleman figure 2).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the desired light wavelength in order to realize optimal egg response, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Japikse, 86 USPQ 70.
If applicant does not agree that the lighting support device is configured to be removably secured to a body or frame of the incubating device, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the support device removable in order to make shipping, handling, or maintenance easier, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.
Alternatively, Crabb also teaches that the lighting device comprises an attachment system configured to removably secure the lighting support device to the housing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with a c-shaped attachment bracket 22 as taught by Crabb in order to provide for easy and efficient attachment and detachment of the lighting support device.
Regarding claim 16, Coleman and Crabb teach the invention as claimed as detailed above with respect to claim 15.  Coleman also teaches that the spectral light output has a local peak of relative luminous power output within 15 nm of 450 nm (blue light, Coleman figure 2).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the desired light wavelength in order to realize optimal egg response, since it has been held that In re Aller, 105 USPQ 233.
Regarding claim 17, Coleman and Crabb teach the invention as claimed as detailed above with respect to claim 16.  Coleman also teaches that the local peak of relative luminous power within 15 nm of 640 nm is greater than the local peak of relative luminous power within 15 nm of 450 nm (Coleman figure 2).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the desired light wavelength in order to realize optimal egg response, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 36 and 37, Coleman and Crabb teach the invention as claimed as detailed above with respect to claims 9 and 15.  Coleman also teaches that the plurality of lighting devices are configured to emit light that is selected from the group comprising: a spectral output having a local peak of relative luminous power output within 15 nm of 450 nm (blue light), a spectral output having a local peak of relative luminous power output within 15 nm of 640 nm (pink or red light), and white light (Coleman figure 2).  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the desired light wavelength in order to realize optimal egg response, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 4,378,758, alone or in view of Crabb US 7,473,008, and also in view of Pu US 2013/0322072.  
[AltContent: textbox (Figure 2- Pu Figure 8A)]
    PNG
    media_image2.png
    161
    300
    media_image2.png
    Greyscale
Regarding claims 2 and 10, Coleman and Crabb teach the invention as claimed as detailed above with respect to claims 1 and 9.  Coleman also teaches that the plurality of lighting devices have tubular bodies, but does not teach that each device receives a substrate with a plurality of lighting elements.  Pu teaches a lighting device 11 comprising a tubular body 7 that receives a substrate 2 with a plurality of lighting elements 3.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with tubular LED lighting elements as taught by Pu in order to use a self-contained, efficient light-producing unit.
Regarding claims 3 and 11, Coleman and Pu, together or also in view of Crabb teach the invention as claimed as detailed above with respect to claims 2 and 10.  Pu also teaches that the tubular bodies 7 have reflective material 8 therein.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lighting support device of Coleman with reflective material as taught by Pu in order to provide for optimal light refraction and directional control onto the desired surface to be illuminated.
Regarding claims 4 and 12, Coleman and Pu, together or also in view of Crabb teach the invention as claimed as detailed above with respect to claims 2 and 10.  Pu also teaches that the plurality of lighting elements 3 are light emitting diodes.

Response to Arguments
Applicant's arguments filed 6/22/20 have been fully considered but they are not persuasive.
In response to applicant’s argument that Coleman does not teach that the vertical support members, the horizontal support members and the plurality of lighting devices are arranged in a single vertical plane, please see above.  As both Coleman and the current invention teach that the components are substantially in the same plane, Coleman is interpreted to meet the claims as written.  Note that where the applicant asserts that the horizontal support members of Coleman are to the left of the vertical support members (when viewed from the side, as in Coleman figure 11), the same must be true of the current invention.  Nonetheless, a redundant rejection has been made, as compressing the components into a single plane would be a simple rearrangement of parts.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642